DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/14/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it recites a limitation “the reception of a predetermined command.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FRITZ et al. (US 2019/0371304) hereinafter referenced as FRITZ.
As per claim 9, as best understood in view of claim rejection under 35 USC 112 (b), see above, FRITZ discloses ‘audio message extraction’ (title) providing ‘voice-enabled communication device’ including ‘one or more processors’ (p(paragraph)42-p43), comprising:
receiving (or ‘capture’) audio (‘audio signal’, ‘audio input data’), (p16,p18); 
specifying (read on ‘determine’ or ‘speaker identification’ for) a speaker (or the ‘member/user speaking’) on the basis of the received audio (same above), (p17-p18); 
determining (or ‘detecting’), on the basis of the received audio (same above), whether or not a specified word (‘a wakeword’) for starting the reception of a predetermined command (read on ‘voice command or spoken request’, ‘request or command’, or ‘audio command’ in a broad sense, wherein the spoken ‘request may be any question, inquiry, instruction, phrase, or other set of one or more words/sounds’) is included in the audio (Fig. 4A, p17-p18, p22, p42); 
specifying (read on ‘recognize’ and/or ‘analyzing’), when (‘after’) it is determined that the specified word is included in the audio, a command (or ‘instruction’) on the basis of a 
specifying (‘determine’ or ‘analyzing’), on the basis of the content of the specified command (same above), a target user (read on ‘intended recipient’) with respect to which the command (or ‘instruction’) is to be executed (p18, p42); and 
executing (or ‘send’ or ‘transmitted’) the specified command (such as ‘send a message to Bob’ and/or ‘executing’ related ‘messaging application’ to ‘listen to’ or ‘view’ an ‘audio version’ or ‘text version’ of the ‘message’/ ‘content’ by using a related mechanism on ‘electronic device’) with respect to the specified target user (‘target recipient’), (Fig. 4B, p18, p32-p33).  
As per claim 1, it recites a system (apparatus). The rejection is based on the same reasons described for claim 9, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 2 (depending on claim 1), FRITZ further discloses “wherein the target user specifier refers to a storage unit (such as ‘storage/memory 707’ with related ‘one or more modules and/or databases’) that stores in advance the command keyword, the command (wherein storing the command keyword and the command is an inherent characteristic of using ‘speech recognition module’ including ‘ASR’ and/or ‘NLU’ for recognizing the word/phrase in the received audio/utterance/spoken request/command and forming a executable ‘instruction (i.e. the claimed command)’, See MPEP 2131. 01. III), and the target user (recipient) such that they are associated with each other (associated with ‘family member profile(s), ‘contact list’, and corresponding processes including ‘ASR’ and ‘NLU’), and specifies the target user on the basis 
As per claim 3 (depending on claim 1), FRITZ further discloses “wherein the target user specifier specifies, when the audio received by the audio receiver includes a user specifying word for specifying the target user (same as stated for claim 9, see above), the target user on the basis of the user specifying word (read on ‘contact name’, such as ‘Bob’)”, (FRITZ: p18, p22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FRITZ in view of HIMMELSTEIN (US 2009/0070434). 
As per claim 4 (depending on claim 1), even though FRITZ further discloses “the target user specifier specifies, when the command causes predetermined content (such as ‘message content’ in light of the specification: Fig. 4, p99) to be displayed and the content is set with a user browsing (such as ‘page displaying’ or ‘view’ with ‘web browser’)” and “the target user as a user (‘recipient’) to browse the content” (p33, p71), FRITZ does not expressly disclose the content is set with “a user browsing “permission” and the target user as a user (‘recipient’) having “permission” to browse the content.  However, the same/similar concept/feature is well known in the art as evidenced by HIMMELSTEIN who discloses ‘system and method for . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FRITZ. 
As per claim 5 (depending on claim 1), even though FRITZ further discloses “including a first terminal device (read on one of ‘102’, ‘124’, ‘126’ and ‘128’) corresponding to a first user (read on one of ‘users’, ‘recipients’ or ‘members’) and a second terminal device (read on another one of ‘102’, ‘124’, ‘126’ and ‘128’) corresponding to a second user (read on another one of ‘users’, ‘recipients’ or ‘members’) which are connected to each other via a network (‘104’) (Fig. , wherein the command executor displays (‘page displaying’ or ‘view’), when the target user specifier specifies the first user as the target user (such as a ‘recipient’ named ‘Bob’) with respect to which a first command (such as ‘send a message to Bob’) is to be executed (same above), a first content (read on ‘message content’, such as text version of ‘How are you doing?’ on ‘454’, .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FRITZ in view of RATHOD et al. (US 2018/0351895). 
As per claim 6 (depending on claim 1), even though FRITZ further discloses that “each target terminal device (‘124’, ‘126’, or ‘128’) with respect to which the command specified by the command specifier is to be executed (same as stated for claim 9), wherein the command executor (read on a mechanism of ‘executing’ as stated for claim 9) is provided in each of the terminal devices, a first command executor of a first terminal device (same as stated for claim 9, 
However, the same/similar concept/feature is well known in the art as evidenced by RATHOD who discloses ‘in the event of selection of message, invoking camera to enabling to capture media and relating, attaching, integrating, overlay message with/on/in captured media and send to message sender’ (title), comprising detecting and recognizing ‘objects in photo or video as per message associated instruction based on object recognition, face and body detection, voice recognition, optical character recognition technologies’, employing ‘object recognition’, ‘voice recognition’ and ‘pattern matching technologies’ to match instruction or task message associated keywords with recognized objects in received instruction or task message…’ (p62 and p125), and comprising ‘database’ for storing and/or providing ‘registered user's profile, accounts, logged activities, indexes, messages or tasks or instructions or requests for sending to target recipients…’(p88-p91).  It is also noted that FRITZ discloses ‘backend server’ including ‘modules’ to ‘store’ ‘instructions and/or commands’, ‘user information’ and/or ‘user profile module’  (p57, p59), wherein the ‘user profile can be associated with multiple devices, and a separate device or communications profile’ which ‘can have a 1:1 relationship with a user profile or a 1:many relationship’ (p19).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over FRITZ in view of WANG et al. (US 2019/0251961) hereinafter referenced as WANG. 
As per claim 7 (depending on claim 1), even though FRITZ further discloses a situation that “a first user (such as a ‘user’/‘speaker’) is specified (‘determined’ or ‘identified’) by the speaker specifier (such as by using ‘speaker identification’ based on ‘sound of voice’ other than ‘wakeword’,  ‘facial recogntion’, ‘fingerprint scanner’, ‘fingerprint ID’, and/or a combination thereof’) as the speaker of the audio received by the audio receiver (such as microphone) (p16-p17) and “audio determinator (such as ‘wakeword detector’ with ‘list of wakewords’) determines (or ‘detect’, ‘indicate’) the audio spoken by the first user does not include the specified word” (by generating ‘a true/false output’), (p47-p49), FRITZ does not expressly disclose “an audio transmitter that transmits the audio received by the audio receiver to a second user” when in the above situation.  However, the same/similar concept/feature is well known in the art as evidenced by WANG who discloses ‘transcription of audio communication to identify command to device’ (title), comprising recognizing ‘voice commands’ during ‘a telephone or video conferencing call,’ ‘providing a subsequent user interface for a user to acknowledge or disregard actions’ based on ‘a potential voice command received during the call’, determining whether the 
As per claim 8, it recites a system (apparatus). The rejection is based on the same reasons described for claim 9, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein FRITZ in view WANG also disclose additional limitations regarding ‘conferencing’ (same as stated for claim 7) and ‘audio process device and a display device placed in each area’ (FRITZ: Figs. 1, 4B, p17-p19, p21, p33; WANG: Figs. 2, 4-5, p10, p32, wherein the obviousness/motivation analysis is same/similar as described for claim 7; Note:  these additional limitations in the preamble can also be interpreted as intended use or field of use without giving a patentable weight because they are not specifically associated/linked with limitations of the claim body).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
January 23, 20220